Citation Nr: 1805759	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  12-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent prior to May 10, 2017, and in excess of 40 percent thereafter, for thoracolumbar paravertebral myositis, early degenerative disc disease at T7-T8 and T8-T9, intervertebral disc herniation, claimed as a back condition and herniated discs (hereinafter thoracolumbar spine disability). 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to December 2005, and in September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico that granted service connection and assigned a 20 percent disability evaluation.

During the pendency of the appeal, the RO granted an increased rating and assigned a 40 percent disability evaluation, effective May 10, 2017.


FINDINGS OF FACT

1.  Prior to May 10, 2017, the Veteran's thoracolumbar spine disability did not manifest as forward flexion functionally limited by pain to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

2. At no time has ankylosis of the thoracolumbar spine been shown, and treatment of the Veteran's back disability has not required prescribed bed rest during the course of the appeal of sufficient length as to warrant a higher rating.  


CONCLUSION OF LAW

Criteria for a disability evaluation in excess of 20 percent prior to May 10, 2017, and in excess of 40 percent thereafter, for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2017).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran chose not to present testimony at a Board hearing.
 
The Veteran was afforded two VA examinations in connection with her claim, and neither the Veteran, nor her representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Rating

The Veteran's thoracolumbar spine disability was rated at 20 percent until May 2017 when her rating was increased to 40 percent.  The Veteran asserts that a higher disability rating is warranted for the appellate period.   

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5243.  The General Rating Formula for Diseases and Injuries of the Spine rates spinal disabilities as follows:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

10 percent:	Incapacitating episodes having a total duration of at least one week but fewer than two weeks during the past 12 months.
20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

In December 2010, the Veteran was afforded a VA examination for spine conditions.  The Veteran reported that she experienced low back pain down to her left and right legs and her feet.  The Veteran denied any bowel or bladder problems.  She described her back pain as severe, occurring one to six days per week, lasting for "minutes."  The Veteran also reported leg weakness, numbness, paresthesias, and spasms.  The examiner noted impact on daily activities demonstrated by the occasional need to stop studying or driving.

Upon examination, the Veteran demonstrated a normal gait, but no guarding, lordosis, kyphosis, or ankylosis.  The examiner noted left and right thoracolumbar spasms, tenderness, and pain with motion.  The examiner noted IVDS with one 30-day period of bed rest in the last year was noted.  The examiner also noted a needle electromyography indicated no evidence of radiculopathy or other abnormalities in the bilateral lower extremities.  

Range of motion (ROM) was 75 degrees of forward flexion, 30 degrees of extension, 30 degrees of left lateral flexion, 30 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.  After three-time repetitive motion testing, the Veteran demonstrated objective evidence of pain and additional limitation of motion.  ROM was 40 degrees of forward flexion and 10 degrees of extension.  

In December 2017, the Veteran was afforded a second VA examination for spine conditions.  The Veteran reported experiencing back pain four days per week lasting one to two hours.  She also reported an inability to stand straight when she gets up.  No radicular, bowel, or bladder symptoms were reported.

Upon examination, the Veteran experienced muscle spasm that resulted in decreased lumbar lordosis.  The examiner noted no scoliosis, ankylosis, radiculopathy, or IVDS.  The examiner noted functional impact on the ability to work demonstrated by the inability to bend back and lift heavy objects. 

ROM was 45 degrees of forward flexion, 10 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, 5 degrees of right lateral rotation, and 10 degrees of left lateral rotation.  The Veteran demonstrated functional loss due to pain in all measured areas.  There was also pain with weight-bearing and localized tenderness.  After three-time repetitive motion testing, the Veteran demonstrated additional limitation of motion.  ROM was 30 degrees of forward flexion, 0 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, 5 degrees of right lateral rotation, and 15 degrees of left lateral rotation.    

Pain was noted to limit functional ability with repeated use over time and flare-ups. Flare-ups were not demonstrated, but noted to be medically consistent with the Veteran's reports.  

VA treatment records were reviewed but fail to show symptomatology that was not reflected in the examination reports.  If anything, the treatment records suggested increased motion.

Applying the relevant rating criteria to the facts in this case, the Board will first address the disability evaluation prior to May 2017.  The Board finds that a disability rating in excess of 20 percent is not warranted.  

While IVDS was indicated on the 2010 VA examination, the Veteran experienced a singular period of prescribed bed rest in April 2009.  The incapacitating episode occurred prior to the date of claim, and the evidence of record does not indicate ongoing experience with incapacitating episodes.  Further, while the VA examiner indicated the incapacitating episode lasted thirty days, the private treatment record from April 2009 indicates fifteen days of bedrest.  This singular occurrence is not sufficient to warrant a rating in excess of 20 percent.  As such, the Veteran is not afforded a more favorable rating under this criterion.  

The medial evidence of record indicates the Veteran's forward flexion, accounting for pain, functional loss, and repetitive use testing, was 40 degrees.  A rating in excess of 20 percent would require forward flexion to be functionally limited to 30 degrees or less, or ankylosis to be present, neither of which is indicated by the medical evidence of record.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the Board acknowledges that the Veteran experiences pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board acknowledges there is evidence that the Veteran experiences flare-ups and functional loss with three-time repetitive use testing.  The evidence of record also indicates that the Veteran has consistently reported back pain, decreased ROM, and physical therapy treatment.  In this case, the Veteran's pain reduced her ROM from 75 degrees of forward flexion to 40 degrees.  At times, the pain also required her to stop studying or driving.  The Veteran was compensated for such pain and functional limitation with a 20 percent rating, rather than the 10 percent rating applicable to forward flexion greater than 60 degrees.  As such, the Board does not find that the Veteran's range of motion is so functionally limited to warrant a rating in excess of the 20 percent that is already assigned prior to May 2017. 

Here, the required degree of impairment for a 40 percent orthopedic disability evaluation is not shown prior to May 2017.

The Board will next address the disability evaluation after May 2017.  The Board finds that a disability rating in excess of 40 percent is not warranted.  

The evidence of record does not indicate IVDS with incapacitating episodes.  As such, the Veteran would not be afforded a more favorable rating under this criterion.  

The medical evidence of record indicates the Veteran's forward flexion, accounting for pain, functional loss, and repetitive use testing, was 30 degrees.  A rating in excess of 40 percent would require unfavorable ankylosis, which is indicated by the medical evidence of record.  Where, as here, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion (in this case 40 percent for the back), further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997) 

Here, the required degree of impairment for a 40 percent orthopedic disability evaluation is not shown.

In addition to rating the orthopedic impairment caused by a back disability, the Board must also consider any neurologic manifestations of a lower back disability, as the regulations provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The medical evidence of record clearly indicates negative results for radiculopathy or other objective neurological abnormalities at both VA examinations and the treatment records are similarly silent for any limitation of motion.  Therefore, a separate rating for neurologic impairment as a result of the back disability is not warranted. 

Accordingly, a disability evaluation in excess of 20 percent prior to May 10, 2017, and in excess of 40 percent thereafter is not warranted.


ORDER

A disability evaluation in excess of 20 percent prior to May 10, 2017, and in excess of 40 percent thereafter, for a thoracolumbar spine disability is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


